By the Court.

Benning, J.
delivering the opinion.
On the hearing of this case, the Court intimating an opinion that there was no equity in the bill as against Cabiness, further than the right of the complainants to obtain from him a transfer of his fi. fas. and judgments, by paying him what was due thereon, and the counsel for the complainants thereupon saying that they would be satisfied with a transfer on those terms, and the counsel for Cabiness expressing a willingness that the transfer should be made on those terms; this Court made in substance the following judgment, viz: that the injunction should be dissolved as to Cabiness; but that the complainants should have leave to pay to him the amount of his fi.fas., and that he should thereupon transfer to them the fi. fas. and the judgments on which they were founded, and that on receiving such transfer, they should stand in his place with respect to the fi. fas. and judgments; and that if he should refuse to receive such payment, and make such transfer, the injunction should be restored.